     CASE 0:20-cv-02189-WMW-LIB Doc. 32 Filed 10/20/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA


 Patrick Berry, Henrietta Brown,
 Nadine Little, Dennis Barrow,                  Case No. 0:20-cv-02189-WMW-KMM
 Virginia Roy, Joel Westvig,
 Emmett Williams, on behalf of
 themselves and a class of similarly-
 situated individuals; and ZACAH,                   NOTICE OF APPEARANCE

                            Plaintiff,
        vs.
 Hennepin County; Hennepin County
 Sheriff David Hutchinson, in his
 individual and official capacity; City of
 Minneapolis; Minneapolis Mayor Jacob
 Frey, in his individual and official
 capacity; Minneapolis Chief of Police
 Medaria Arradondo, in his individual
 and official capacity; Superintendent of
 the Minneapolis Park and Recreation
 Board Al Bangoura, in his individual and
 official capacity; Park Police Chief at
 the Minneapolis Park and Recreation
 Board Joason Ohotto, in his individual
 and official capacity; Police Officers
 John Does; and Police Office Jane Does,

                              Defendants.


      The undersigned attorney hereby notifies the Court and counsel that Kelly K.

Pierce, Assistant Hennepin County Attorney, shall appear as counsel of record for

Defendants Hennepin County and Hennepin County Sheriff David Hutchinson.
    CASE 0:20-cv-02189-WMW-LIB Doc. 32 Filed 10/20/20 Page 2 of 2




Date: October 20, 2020            MICHAEL O. FREEMAN
                                  Hennepin County Attorney

                                  By: s/Kelly K. Pierce
                                     KELLY K. PIERCE (0340716)
                                     Assistant County Attorney
                                     2000A Government Center
                                     300 South Sixth Street
                                     Minneapolis, MN 55487
                                     Telephone: (612) 348-5488
                                     Fax No: (612) 348-8299
                                     kelly.pierce@hennepin.us

                                  ATTORNEY FOR DEFENDANTS
                                  HENNEPIN COUNTY and HENNEPIN
                                  COUNTY SHERIFF DAVID
                                  HUTCHINSON
